Appellant was convicted of an aggravated assault, his punishment being assessed at a fine of $25.
The County Court adjourned on the 21st of December, 1912. The statement of facts and bills of exception were filed on the 8th of the following May. This was too late. These matters can not be considered. With the evidence and bills of exception eliminated there is no reviewable question.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        October 15, 1913.